UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2153


JULIA E. BLACKWOOD,

                     Plaintiff - Appellant,

              v.

BERRY, DUNN, MCNEIL & PARKER, LLC; NICOLE Y. BECNEL; JANE
DOE(S),

                     Defendants - Appellees.




Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cv-01216)


Submitted: September 30, 2020                                Decided: November 2, 2020


Before HARRIS and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Weikle, Tiffin, Ohio, for Appellant. Brian J. Moore, Kelsey Haught Parsons,
DINSMORE & SHOHL LLP, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julia E. Blackwood appeals the district court’s order denying her motion to remand

her case to state court. Finding no error, we affirm. *

       We review de novo a district court’s order relating to the propriety of removal and

fraudulent joinder. Weidman v. Exxon Mobil Corp., 776 F.3d 214, 218 (4th Cir. 2015).

Generally, complete diversity is necessary for a federal district court to exercise diversity

jurisdiction. Id. Diversity jurisdiction under 28 U.S.C. § 1332(a)(1) requires (1) diversity

of state citizenship between plaintiffs and defendants, and (2) that the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       However, the fraudulent joinder doctrine provides that diversity jurisdiction
       is not automatically defeated by naming non-diverse defendants. The district
       court can disregard, for jurisdictional purposes, the citizenship of certain
       nondiverse defendants. It can retain jurisdiction upon the non-moving party
       showing either that the plaintiff committed outright fraud in pleading
       jurisdictional facts, or that there is no possibility that the plaintiff would be
       able to establish a cause of action against the in-state defendant in state court.

Weidman, 776 F.3d at 218 (citations and internal quotation marks omitted).

       Blackwood contends that she had a possibility of recovering against Nicole Becnel

on her severance pay, defamation, and invasion of privacy claims.                We disagree.

Blackwood’s complaint is devoid of allegations that Becnel qualified as an officer or

manager under the West Virginia Wage Payment Act. See W. Va. Code § 21-5-1(a), (h).


       *
        We ordered supplemental briefs to address whether we have jurisdiction over this
appeal. After reviewing the parties’ submissions, we conclude that we have jurisdiction.
See Affinity Living Grp., LLC v. StarStone Specialty Ins. Co., 959 F.3d 634, 636-69 (4th
Cir. 2020); Waugh Chapel S., LLC v. United Food & Com. Workers Union Local 27, 728
F.3d 354, 359 (4th Cir. 2013).

                                               2
Similarly, Blackwood did not allege any specific defamatory statement that Becnel made

or how she was injured by such statements. See Greenfield v. Schmidt Baking Co., 485
S.E.2d 391, 399 (W. Va. 1997). Finally, Blackwood had no possibility of recovering

against Becnel on her invasion of privacy claim because she did not allege where the

photographs of her sleeping at work – the source of the alleged invasion – were taken. This

detail is critical because a reasonable person would expect their privacy to be limited in the

public areas of her workplace. See Crump v. Beckley Newspapers, Inc., 320 S.E.2d 70, 83-

85 (W. Va. 1983).

       Therefore, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3